Title: To Thomas Jefferson from George Jefferson, 9 December 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 9th Decr 1808
                  
                  I have duly received your favor of the 6th inclosing 250$, it being for the purpose of taking up Mr. Eppes’s dft in favor of Mr Thweatt for the purchase of a horse.
                  I am Dear Sir Your Very humble servt.
                  
                     Geo. Jefferson 
                     
                  
               